13‐1289‐bk (L) 13‐1392‐cv (CON); 13‐1785 
            Picard v. Fairfield Greenwich; Picard v. Schneiderman 
                                         
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                      August Term, 2013 
              (Argued:  October 10, 2013  Decided:  August 8, 2014) 

                                                                                
                                                     
        Docket No. 13–1289                                           Docket No. 13–1785 
    (consolidated with 13–1392)                                               
                                                                                                 
  Irving H. Picard, Trustee for the                        Irving H. Picard, Trustee for the 
 Liquidation of Bernard L. Madoff                         Substantively Consolidated SIPA 
     Investment Securities LLC,                           Liquidation of Bernard L. Madoff 
              Appellant,                                 Investment Securities LLC and the 
                                                             Estate of Bernard L. Madoff, 
                   v. 
                                                                         Appellant, 
Fairfield Greenwich Limited, et al., 
                                                             Securities Investor Protection 
       Defendants–Appellees,                                          Corporation, 
Securities & Investment Co. Bahrain,                                     Intervenor, 
  Harel Insurance Co., Ltd., AXA 
 Private Management, St. Stephenʹs                                           v. 
School, Pacific West Health Medical                        Eric T. Schneiderman, Bart M. 
 Center, Inc. Employeeʹs Retirement                      Schwartz, Ralph C. Dawson, J. Ezra 
                Trust,                                      Merkin, and Gabriel Capital 
      Lead Plaintiffs–Appellees.                                    Corporation, 
                                                                      Appellees. 
                                                                                                 
                     
Before:     SACK, CHIN, and DRONEY, Circuit Judges. 
       The trustee charged with recovering assets on 
behalf of creditors and customers of Bernard L. Madoff 
and his investment firm sought to block the settlement 
of three lawsuits brought against third parties, which 
the trustee argued would undermine his ability to 
recoup fraudulent transfers executed by the debtor.  In 
two separate cases, which we hear in tandem on appeal, 
the district court (Victor Marrero and Jed S. Rakoff, 
Judges) dismissed the trusteeʹs claims for declaratory 
and injunctive relief.  Because we conclude that these 
claims fail on the merits, the judgments of the district 
court are 
      AFFIRMED. 
        
            DAVID J. SHEEHAN, Baker & Hostetler 
            LLP, New York, NY (Deborah H. Renner, 
            Tracy L. Cole, Keith R. Murphy, Baker & 
            Hostetler LLP, New York, NY; David B. 
            Rivkin, Jr., Lee A. Casey, Mark W. 
            DeLaquil, Andrew M. Grossman, Baker & 
            Hostetler LLP, Washington, DC, of counsel), 
            for Appellant Irving H. Picard. 
            STUART H. SINGER, Boies, Schiller & 
            Flexner LLP, Ft. Lauderdale, FL (David A. 
            Barrett, Howard L. Vickery, II, Boies, 
            Schiller & Flexner LLP, New York, NY; 
            Robert C. Finkel, Wolf Popper LLP, New 
            York, NY; Victor E. Stewart, Lovell Stewart 
            Halebian Jacobson LLP, New York, NY, of 
            counsel), for Lead Plaintiffs–Appellees 
            Representative Anwar Plaintiffs. 
            MARC G. CUNHA, Simpson Thacher & 
            Bartlett LLP, New York, NY (Peter E. 

                           1 
 
    Kazanoff, Jeffrey L. Roether, Jeffrey E. 
    Baldwin, Nicholas S. Davis, of counsel), for 
    Defendants‐Appellees Fairfield Greenwich 
    Limited, et al. 
    BRIAN SUTHERLAND, for Eric T. 
    Schneiderman, Attorney General of the 
    State of New York, New York, NY (James 
    C. McCarroll, Jordan W. Siev, Michael J. 
    Venditto, Reed Smith LLP, New York, NY; 
    Judith A. Archer, David L. Barrack, Jami 
    Mills Vibbert, Fulbright & Jaworski LLP, 
    New York, NY, of counsel), for Appellees Eric 
    T. Schneiderman, Bart M. Schwartz, Ralph C. 
    Dawson.  
    ANDREW J. LEVANDER, Dechert LLP, 
    New York, NY (Neil A. Steiner, of counsel), 
    for Defendants–Appellees J. Ezra Merkin and 
    Gabriel Capital Corporation. 
    NATHANAEL S. KELLY, Washington, DC 
    (Josephine Wang, Kevin H. Bell, of counsel), 
    for Intervenor Securities Investor Protection 
    Corporation.                              




                    2 
 
SACK, Circuit Judge: 
       Irving H. Picard (the ʺTrusteeʺ), trustee for the 
liquidation of Bernard L. Madoff Investment Securities 
LLC (ʺBLMISʺ) and of the bankruptcy estate of Bernard 
L. Madoff, initiated adversary proceedings seeking to 
block the settlement of three lawsuits, none of which 
involved BLMIS or the Madoff estate as a party.  The 
suits in question were brought by and on behalf of 
investors in so‐called ʺfeeder fundsʺ—funds that 
channeled investments to Madoffʹs Ponzi scheme—
against the funds themselves and other persons and 
entities affiliated with them.  The Trustee asserts that 
the settlements in these cases would hinder his ability to 
recoup fraudulent transfers he alleges BLMIS made to 
the settling defendants.  In two separate proceedings, 
which we review in tandem on appeal, the district court 
(Victor Marrero and Jed S. Rakoff, Judges) dismissed the 
Trusteeʹs claims for declaratory and injunctive relief.  
Picard v. Fairfield Greenwich Ltd., 490 B.R. 59 (S.D.N.Y. 
2013) (Victor Marrero, J.); Picard v. Schneiderman, 491 
B.R. 27 (S.D.N.Y. 2013) (Jed S. Rakoff, J.).  Because we 
conclude that the Trustee is not entitled to declaratory 
relief and that the district court did not abuse its 
discretion in denying his requests for injunctive relief, 
we affirm. 

                    BACKGROUND 
       The facts of the infamous Ponzi scheme 
orchestrated by Bernard Madoff have been set forth in 
detail elsewhere.   See, e.g., Sec. Investor Prot. Corp. v. 
Bernard L. Madoff Inv. Sec. LLC (In re Bernard L. Madoff 
Inv. Sec. LLC), 424 B.R. 122, 125–33 (Bankr. S.D.N.Y. 
2010).  We repeat them here only insofar as we think 
necessary to explain our decision in this appeal.  The 
schemeʹs success depended in part on the efforts of 
independent investment managers who channeled 

                              3 
 
billions of dollars through financial vehicles—so‐called 
ʺfeeder fundsʺ—that invested largely or exclusively in 
BLMIS.  While the money flowed from BLMIS, feeder 
fund investors enjoyed strong (albeit illusory1) returns, 
and the fundsʹ managers collected substantial fees as a 
result.  After the discovery of the fraud and Madoffʹs 
December 2008 arrest by federal authorities in 
connection with it, the funds collapsed, leaving their 
investors with the specter of huge losses and 
precipitating litigation against the funds and their 
managers, auditors, custodians, and others.  While 
investors pursued causes of action for, among other 
things, fraud and breach of fiduciary duty, the Trustee 
filed his own legal actions on behalf of the BLMIS 
estate, seeking to ʺclaw backʺ2 (i.e., obtain the return of) 
money Madoff had paid out as ʺreturnsʺ to the funds.  
Where, as in the cases here on appeal, feeder fund 
investors sought assets from the same entities or 
individuals as did the Trustee, the risk arose that their 
claims might conflict. 

                                                            
     The returns were ʺillusoryʺ because they were not, in fact, 
    1

returns on investments; they were payments made by 
BLMIS in order to maintain the appearance of success and 
further the fraud.  The use of later‐acquired funds to pay off 
earlier investors is essential to the pyramid‐like structure of 
a Ponzi scheme.  See, e.g., Gowan v. The Patriot Grp., LLC (In re 
Dreier LLP), 452 B.R. 391, 424–25 (Bankr. S.D.N.Y. 2011). 
  2  The terms ʺclaw backʺ and ʺclawbackʺ were apparently 

first used in this context by the Bankruptcy Court for the 
Southern District of New York in 2005.  See Enron Corp. v. 
Ave. Special Situations Fund II, LP (In re Enron Corp.), 333 B.R. 
205, 227 (Bankr. S.D.N.Y. 2005).  They first appeared in one 
of our opinions last year.  See Commodity Futures Trading 
Commʹn v. Walsh, 712 F.3d 735, 743‐44, 755 (2d Cir. 2013) 
(referring to ʺclawback actionsʺ to recover funds from the 
ʺwinnersʺ in a Ponzi scheme). 
                                                               4 
 
              The Feeder Fund Litigation 
              a. The Anwar Action 
       In December 2008, a group of investors including 
Pasha S. Anwar (the ʺAnwar Plaintiffsʺ) filed a class 
action on behalf of individuals and entities who 
invested in four feeder funds founded and operated by 
the Fairfield Greenwich Group (the ʺAnwar Actionʺ).  
These funds had, in turn, invested most of the Anwar 
Plaintiffsʹ money with BLMIS.  In their Second 
Consolidated Amended Complaint, filed on September 
29, 2009, the Anwar Plaintiffs alleged various federal 
securities law violations, as well as common law tort, 
breach of contract, and quasi‐contract causes of action 
against the funds, Fairfield Greenwich Group, and a 
number of affiliated individuals (collectively, the 
ʺFairfield Defendantsʺ).3  See Second Consolidated 
Amended Compl., Anwar v. Fairfield Greenwich Ltd., No. 
09‐cv‐118 (VM) (S.D.N.Y. filed Sep. 29, 2009), ECF No. 
273.  These defendants filed a motion to dismiss, which 
the district court denied in two separate opinions.  See 
Anwar v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 354, 
356–57, 372 (S.D.N.Y. 2010) (Marrero, J.) (holding that 
New Yorkʹs Martin Act, N.Y. Gen. Bus. Law §§ 352–359, 
did not preempt common law causes of action); Anwar 
v. Fairfield Greenwich Ltd., 728 F. Supp. 2d 372, 401‐02 
(S.D.N.Y. 2010) (Marrero, J.) (concluding that the 
plaintiffs had standing to pursue individual, direct 
claims against the Fairfield Defendants on various legal 
theories). 
      Sometime in 2010, the plaintiffs and the 
defendants in the Anwar Action began settlement talks.  
These negotiations intensified in May 2012 while the 
                                                            
    The complaint also named as defendants professional 
    3

service providers who audited, administered, or served as 
custodians of the funds.  
                                                               5 
 
parties proceeded with discovery, and culminated 
several months later with an agreement in principle 
among the parties.  The parties then presented a 
proposed settlement agreement to the district court, 
which preliminarily approved it on November 30, 2012.  
The agreement contemplated a $50.25 million payment 
to the Anwar Plaintiffs by the Fairfield Defendants, and 
a $30 million escrow fund funded by the Fairfield 
defendants to support any future settlement or 
judgment amounts the Fairfield Defendants might pay 
the Trustee. 
        On November 29, 2012, the eve of the district 
courtʹs preliminary approval of the partiesʹ proposed 
agreement, the Trustee instituted an adversary 
proceeding in the United States Bankruptcy Court for 
the Southern District of New York seeking to block the 
settlement (the ʺAnwar Stay Applicationʺ).  Picard v. 
Fairfield Greenwich Ltd., Adv. Pro. No. 12‐2047 (Bankr. 
S.D.N.Y. filed Nov. 29, 2012).  The Anwar Stay 
Application sought a declaration that the settlement and 
the Anwar Action itself violated the automatic stay 
provisions of the Bankruptcy Code and the Securities 
Investor Protection Act (ʺSIPAʺ), as well as one or more 
of the stay orders issued by the district court in 
connection with the Madoff liquidation,4 and that the 

                                                            
      In the principal case initiating the liquidation, the United 
    4

States District Court for the Southern District of New York 
(Louis L. Stanton, J.) issued two orders cited by the Trustee, 
staying any interference with ʺany assets or property owned, 
controlled or in possession ofʺ Madoff and BLMIS.  Order, 
¶ IV, In re Bernard L. Madoff Investment Securities LLC, Civ. 
08–10791 (S.D.N.Y. Dec. 15, 2008), ECF No. 4; see also Partial 
Judgment on Consent, ¶ IV, In re Bernard L. Madoff 
Investment Securities LLC, Civ. 08–10791 (S.D.N.Y. Feb. 9, 
2009), ECF No. 18. 
   
                                                               6 
 
Anwar Action was therefore void ab initio.  Id. ¶ 105.  
The Stay Application also contained a request that the 
bankruptcy court exercise its powers under section 
105(a) of the Bankruptcy Code, 11 U.S.C. § 105(a),5 to 
preliminarily enjoin the Anwar Action until the Trustee 
had completed his efforts to recoup the proceeds of 
specified alleged fraudulent transfers from the Fairfield 
Defendants.  Anwar Stay Application, ¶¶ 108, 110.  On 
February 6, 2013, the district court granted the Anwar 
Plaintiffsʹ motion to withdraw the reference to the 
bankruptcy court in the stay action.  Picard v. Fairfield 
Greenwich Ltd., 486 B.R. 579 (S.D.N.Y. 2013); see 28 U.S.C. 
§ 157(d).   
       Pursuing a parallel strategy, the Trusteeʹs counsel 
wrote to the court seeking to intervene in the Anwar 
Action directly.  On March 7, treating this letter as a 
motion to intervene, the court denied it.  The court also 
denied the Trusteeʹs subsequent request to supplement 
the record. 
        On March 20, 2013, the district court issued one of 
the two decisions now before us on appeal, denying the 
Anwar Stay Application in its entirety and directing 
that the adversary proceeding be closed.  See Picard v. 
Fairfield Greenwich Ltd., 490 B.R. 59 (S.D.N.Y. 2013) 
(Marrero, J.) (the ʺAnwar Stay Rulingʺ).  Shortly 
thereafter, the court issued a final judgment and order 
                                                            
    5    The subsection reads in full: 
             The court may issue any order, process, or judgment 
             that  is  necessary  or  appropriate  to  carry  out  the 
             provisions of [the Bankruptcy Code].  No provision of 
             this  title  providing  for  the  raising  of  an  issue  by  a 
             party  in  interest  shall  be  construed  to  preclude  the 
             court  from,  sua  sponte,  taking  any  action  or  making 
             any  determination  necessary  or  appropriate  to 
             enforce  or  implement  court  orders  or  rules,  or  to 
             prevent an abuse of process. 
                                                               7 
 
accepting the settlement of the Anwar Action and 
dismissing the claims against the Fairfield Defendants 
with prejudice.  
              b. People v. Merkin and Schwartz v. Merkin 
       In April 2009, New Yorkʹs Attorney General (the 
ʺNYAGʺ) brought suit in New York state court claiming 
that Ezra Merkin and his investment company, Gabriel 
Capital Corp.—together, the ʺMerkin Defendantsʺ—had 
violated New Yorkʹs Martin Act, its Executive Law, and 
its Not for Profit Corporation Law by making material 
misrepresentations and omissions to investors in 
several feeder funds.  See Compl., People v. Merkin, No. 
450879/2009 (N.Y. Sup. Ct. filed Apr. 6, 2009).  
Specifically, the NYAGʹs complaint alleged that Merkin 
breached his fiduciary duties to investors by collecting 
management fees ʺwhile turning all, or a substantial 
portion, of [the investorsʹ] funds over to Madoff and 
others.ʺ  Id. ¶ 6.  The NYAG also named the feeder 
funds themselves (the ʺMerkin Fundsʺ) as relief 
defendants.6  See Am. Compl., People v. Merkin, No. 
450879/2009 (N.Y. Sup. Ct. filed May 28, 2009). 
       In September 2010, Bart M. Schwartz, the receiver 
for two of the Merkin Funds, Ariel Fund Ltd. and 
Gabriel Capital, L.P. (both relief defendants in the 
NYAGʹs suit), also filed suit against the Merkin 
defendants in state court.   See Compl., Schwartz v. 
Merkin, No. 651516/2010 (N.Y. Sup. Ct. filed Sept. 16, 
2010).  Schwartzʹs complaint alleged on behalf of fund 
investors that the Merkin Defendants had breached 
their fiduciary duties of candor and disclosure, 
fraudulently misrepresented the nature of the work 
performed by various investment managers, and 
collected exorbitant fees.  Id. ¶¶ 1–14.   
                                                            
  6   The Merkin Funds included Ascot Partners, L.P., Ascot 
Fund, Ltd., Ariel Fund, Ltd., and Gabriel Capital, L.P.  
                                                               8 
 
       After several years of litigation, on June 13, 2012, 
the NYAG and Schwartz executed a joint settlement of 
their claims with the Merkin Defendants for $410 
million.  Several weeks later, the Trustee instituted an 
adversary proceeding (the ʺNYAG Stay Applicationʺ) 
substantially similar to the Anwar Stay Application, 
seeking to enjoin and declare void the joint settlement 
and the underlying suits.  See Compl., Picard v. 
Schneiderman, Adv. Pro. No. 12‐1778 (Bankr. S.D.N.Y. 
filed Aug. 1, 2012).  As Judge Marrero had done with 
respect to the Anwar Stay Application, Judge Rakoff 
withdrew the reference to the bankruptcy court.  See 
Picard v. Schneiderman, 492 B.R. 133 (S.D.N.Y. 2013); see 
28 U.S.C. § 157(d).  On April 15, 2013, in the second of 
the judgments here on appeal, the court denied the 
NYAG Stay Application in its entirety and directed that 
the adversary proceeding be dismissed with prejudice 
and the case closed.  See Picard v. Schneiderman, 491 B.R. 
27 (S.D.N.Y. 2013) (Rakoff, J.) (the ʺNYAG Stay Rulingʺ).  
      The Fraudulent Conveyance Litigation 
       While the feeder fund litigation was in progress, 
the Trustee instituted actions against the Merkin 
Defendants and Merkin Funds and against the Fairfield 
Defendants alleging that they had received fraudulent 
conveyances from BLMIS.  See Picard v. Merkin, Adv. 
Pro. No. 09‐1182 (Bankr. S.D.N.Y. filed May 7, 2009); 
Picard v. Fairfield Sentry Ltd., Adv. Pro. 09‐01239 (Bankr. 
S.D.N.Y. filed May 18, 2009).  In Merkin, the Trustee 
sought $33 million from the Ariel and Gabriel funds, 
and $460 million from a third fund and the Merkin 
Defendants.  Although the Merkin Funds were ʺnet 
losersʺ in Madoffʹs scheme, the Trustee sought the 
entire value of the transfers they received within the 
applicable ʺclaw‐back periodʺ on the theory that the 
Merkin Defendants knew of the fraud.  The allegations 
against the Fairfield Defendants were similar, but the 

                             9 
 
amount sought was some $3.2 billion.  Both cases are 
pending. 
      The District Court Decisions 
        The Trustee made nearly identical arguments in 
both stay application proceedings.  He asserted that:  (1) 
the feeder fund litigation and the proposed settlements 
implicated property of BLMIS and the Madoff estate 
within the meaning of the Bankruptcy Codeʹs automatic 
stay provisions, see 11 U.S.C. § 362(a)(1), (3), (6), the 
SIPA, see 15 U.S.C. § 78eee(b)(2)(B), and two district 
court orders, and should therefore be declared void ab 
initio; (2) whether the feeder fund litigation implicated 
the automatic stay or not, a preliminary injunction 
under section 105(a) was appropriate; and (3) the 
Securities Investor Protection Act preempted the feeder 
fund litigation to the extent the actions interfered with 
the Trusteeʹs ability to return funds to BLMIS 
customers.  The district court, in each case, rejected all 
of the Trusteeʹs arguments on the merits and ruled that 
the stay applications were barred in any event by 
laches.   The Trustee appeals. 

                      DISCUSSION 
      I.   Standard of Review 
       The scope of the automatic stay is a question of 
law subject to de novo review.  United States v. 
Colasuonno, 697 F.3d 164, 173 (2d Cir. 2012); see also Fed. 
Deposit Ins. Corp. v. Hirsch (In re Colonial Realty Co.), 980 
F.2d 125, 130 (2d Cir. 1992).  But because ʺ[i]t is an 
axiom of appellate procedure that we 
review . . . questions of fact for clear error,ʺ we review 
the factual findings underlying a legal determination 
for clear error only.  United States v. Rajaratnam, 719 F.3d 
139, 153 (2d Cir. 2013); accord Guzzo v. Cristofano, 719 
F.3d 100, 109 (2d Cir. 2013) (concluding that an 

                             10 
 
ʺessentially factualʺ component of mixed question of 
fact and law is subject to review for clear error (internal 
quotation marks omitted)). 
       ʺWe review the denial of a preliminary injunction 
for abuse of discretion.ʺ  Christian Louboutin S.A. v. Yves 
Saint Laurent Am. Holdings, Inc., 696 F.3d 206, 215 (2d 
Cir. 2012) (internal quotation marks omitted).  ʺA 
district court abuses its discretion . . . when its decision 
rests on an error of law or a clearly erroneous factual 
finding, or when its decision cannot be located within 
the range of permissible decisions.ʺ  WPIX, Inc. v. ivi, 
Inc., 691 F.3d 275, 278 (2d Cir. 2012), cert. denied, 133 S. 
Ct. 1585 (2013). 
        Finally, we review a courtʹs interpretation of the 
SIPA de novo, considering the views of the Securities 
Investor Protection Corporation (ʺSIPCʺ) ʺonly to the 
extent that they have the power to persuade.ʺ In re 
Bernard L. Madoff Inv. Sec. LLC, 654 F.3d 229, 234 (2d Cir. 
2011) (internal quotation marks and brackets omitted), 
cert. dismissed, 132 S. Ct. 2712, cert. denied, 133 S. Ct. 24, 
and 133 S. Ct. 25 (2012). 
      II. Denial of the Trusteeʹs Request for 
          Declaratory Relief 
       The Trustee argues that the Anwar and NYAG 
Actions are barred by the Bankruptcy Codeʹs automatic 
stay and by two orders issued by the district court at the 
outset of the Madoff liquidation (the ʺStay Ordersʺ).  
The automatic stay and the Stay Orders apply only to 
property of the Madoff estate and to lawsuits directed 
against Madoff or BLMIS.  See 11 U.S.C. § 362(a)(1), (3), 
(6); Order, ¶ IV, In re Bernard L. Madoff Investment 
Securities LLC, Civ. 08–10791 (S.D.N.Y. Dec. 15, 2008), 
ECF No. 4; see also Partial Judgment on Consent, ¶ IV 
(S.D.N.Y. Feb. 9, 2009), ECF No. 18.  The district court in 
both proceedings concluded that the Actions involved 

                              11 
 
neither estate property nor suits against the debtors, 
and that they were therefore not stayed.  For the reasons 
explained below, we agree.  
       Section 362—the automatic stay—protects 
bankruptcy estates by restraining any formal or 
informal action or legal proceeding that might dissipate 
estate assets or interfere with the trusteeʹs orderly 
administration of the estate.  See 3 Collier on 
Bankruptcy ¶ 362.03 (Alan N. Resnick & Henry J. 
Sommer eds., 16th ed. 2014).  ʺ[S]o central is the § 362 
stay to an orderly bankruptcy process that actions taken 
in violation of the stay are void and without effect.ʺ  
Colonial Realty, 980 F.2d at 137 (internal quotation marks 
omitted).  The Trustee in this case relies on provisions 
that stay: 
      (1)  the  commencement  or  continuation, 
      including  the  issuance  or  employment  of 
      process,  of  a  judicial,  administrative,  or 
      other  action  or  proceeding  against  the 
      debtor  that  was  or  could  have  been 
      commenced  before  the  commencement  of 
      the  case  under  this  title,  or  to  recover  a 
      claim  against  the  debtor  that  arose  before 
      the  commencement  of  the  case  under  this 
      title; [. . .] 

      (3) any act to obtain possession of property 
      of the estate or of property from the estate 
      or  to  exercise  control  over  property  of  the 
      estate; [. . .] 

      (6)  any  act  to  collect,  assess,  or  recover  a 
      claim  against  the  debtor  that  arose  before 
      the  commencement  of  the  case  under  this 
      title[.] 


                              12 
 
11 U.S.C. § 362(a).  The Stay Orders do not, by their own 
terms, expand the scope of these provisions.  See Order, 
¶ IV, In re Bernard L. Madoff Investment Securities LLC, 
Civ. 08–10791, (S.D.N.Y. Dec. 15, 2008), ECF No. 4 
(enjoining interference with ʺany assets or property 
owned, controlled or in the possession ofʺ Madoff or 
BLMIS); Partial Judgment on Consent, ¶ IV (S.D.N.Y. 
Feb. 9, 2009), ECF No. 18 (incorporating Order on 
Consent, ¶ IX (S.D.N.Y. Dec. 18, 2008), ECF No. 8 
(enjoining interference with ʺthe control, possession, or 
management of the assets subject to the receivershipʺ)). 
      The Trustee asserts that the Anwar and NYAG 
Actions run afoul of these provisions and orders in two 
ways.  First, he argues that, regardless of their form, the 
Actions are in substance claims to recover fraudulent 
conveyances, which are treated as claims against a 
debtor and stayed by section 362(a)(1).  Second, the 
Trustee asserts that the Actions are so ʺintertwinedʺ 
with the estateʹs own fraudulent conveyance claims that 
they constitute impermissible attempts to ʺexercise 
control over property of the estate.ʺ7  See 11 U.S.C. 
§ 362(a)(3).  
A.         Whether the Actions are ʺIntertwinedʺ with 
           Estate Claims 
      We address the Trusteeʹs latter argument—that 
the Actions are intertwined with estate property—first.  

                                                            
     On appeal, the Trustee has apparently withdrawn the 
    7

argument in the Stay Applications that the Actions seek 
literally to ʺobtain possession of property of the estate,ʺ in 
contravention of section 362(a)(3).  That argument is 
squarely foreclosed by our decision in Colonial Realty, which 
held that fraudulently conveyed property ʺis not to be 
considered property of the estate until it is recovered.ʺ  980 
F.2d at 131 (quoting In re Saunders, 101 B.R. 303, 305 (Bankr. 
N.D. Fla. 1989)). 
                                                               13 
 
In the only case cited by the Trustee on this point, 48th 
St. Steakhouse, Inc. v. Rockefeller Grp. Inc. (In re 48th St. 
Steakhouse, Inc.), 835 F.2d 427 (2d Cir. 1987), cert. denied, 
485 U.S. 1035 (1988), we upheld the stay of a lessorʹs 
attempt to terminate a prime lease where the sub‐lessee 
was a debtor in bankruptcy.  A sublease held by a 
debtor is considered property of the estate.  See 11 
U.S.C. § 541(a)(1).  And under New York law, the 
termination of a prime lease automatically terminates a 
sublease.  48th St. Steakhouse, Inc., 835 F.2d at 430–31.  
We reasoned that ʺ[i]f action taken against [a] non‐
bankrupt party [like a prime lessee] would inevitably 
have an adverse impact on property of the bankrupt 
estate [the sublease], then such action should be barred 
by the automatic stay.ʺ  Id. at 431 (emphasis added).  
But an adverse impact on a debtor that occurs by 
operation of law—such as the termination of the prime 
lease in 48th St. Steakhouse—is distinct from one which 
the Trustee merely argues is, as a factual matter, likely 
to occur.  See Official Comm. of Unsecured Creditors v. PSS 
Steamship Co. (In re Prudential Lines Inc.), 928 F.2d 565, 
574 (2d Cir. 1991) (applying 48th St. Steakhouse to bar an 
action that would have the ʺlegal effect of diminishing or 
eliminating property of the bankrupt estateʺ (emphasis 
added)).  We decline to extend our holding in 48th St. 
Steakhouse to automatically stay actions taken against 
third parties that are only factually likely, as opposed to 
legally certain, to impact estate property. 
B.   Whether the Actions Plead Fraudulent Conveyance 
     Claims  
       Whether the Actions are in fact efforts to ʺplead 
aroundʺ the stay is a question that merits more 
attention.  If the Actions are fraudulent conveyance 
claims in disguise, they fall within the scope of the 
automatic stay.  See 11 U.S.C. § 362(a)(1);  Marshall v. 
Picard (In re Bernard L. Madoff Inv. Sec. LLC), 740 F.3d 81, 

                             14 
 
94 (2d Cir. 2014) (ʺ[A]ppellantsʹ purported tort claims 
are, in essence, disguised fraudulent transfer actions, 
which belong exclusively to the Trustee.ʺ).  The district 
court concluded that the Anwar and NYAG Actions 
were distinct from the Trusteeʹs fraudulent conveyance 
claims because they were based on duties owed directly 
by the defendants to the plaintiffs.  See Anwar Stay 
Ruling, 490 B.R. at 68 (concluding that the Anwar 
Plaintiffsʹ claims are ʺin no way contingent on the 
[defendantsʹ] possible liability to the BLMIS estateʺ); 
NYAG Stay Ruling, 491 B.R. at 36 (concluding that the 
NYAGʹs and Schwartzʹs claims ʺare independent claims 
based on separate facts, theories, and duties than the 
Trusteeʹs fraudulent transfer claims against Merkinʺ). 
We agree. 
       A fraudulent conveyance (or fraudulent transfer) 
action seeks to recover or avoid transfers that 
wrongfully reduce the pool of assets available to 
creditors.  See generally 5 Collier on Bankruptcy ¶ 548.01 
(Alan N. Resnick & Henry J. Sommer eds., 16th ed. 
2014).  Under the Code, a transfer may qualify as 
ʺfraudulentʺ either because it was made with ʺactual 
intent to hinder, delay, or defraudʺ a creditor, see 11 
U.S.C. § 548(a)(1)(A), or because the transfer was made 
in exchange for less than the ʺreasonably equivalent 
valueʺ of the property transferred and other statutorily 
specified conditions obtained, see id. (a)(1)(B); see also 
N.Y. Debt. & Cred. Law §§ 273–76 (defining actual and 
constructive fraudulent conveyances); Sharp Intʹl Corp. 
v. State Street Bank & Trust Co. (In re Sharp Intʹl Corp.), 
403 F.3d 43, 53–57 (2d Cir. 2005) (applying New Yorkʹs 
fraudulent conveyance statute).   
      Although an action for fraudulent conveyance is 
brought against the transferee, the fraud is the debtorʹs.  
As we explained in Colonial Realty, ʺ[a]bsent a claim 
against the debtor, there is no independent basis for the 

                            15 
 
action against the transferee.ʺ  Colonial Realty, 980 F.2d 
at 131–32 (quoting Saunders, 101 B.R. at 305–06).  Thus, a 
bankruptcy trustee may recover transferred property or 
its value from the person to whom it was originally 
conveyed without showing that the transferee was 
culpable in any fraud.8  See 11 U.S.C. § 550(a)(1).  This 
focus on the debtor explains why ʺa third‐party action 
to recover fraudulently transferred property is properly 
regarded as undertaken ʹto recover a claim against the 
debtorʹ and subject to the automatic stay pursuant to 
§ 362(a)(1).ʺ  Colonial Realty, 980 F.2d at 131–32; see also 
11 U.S.C. § 362(a)(6).  In order to qualify as ʺdisguised 
fraudulent transfer actions,ʺ therefore, the complaints 
against the Fairfield and Merkin Defendants would 
have to be contingent on Madoff or BLMISʹs wrongful 
transfer of the funds sought by the Actions.  They are 
not. 
        The Anwar complaint alleges breaches of duty 
owed by and fraudulent misrepresentations made by 
the Fairfield Defendants—not Madoff.  See Second 
Consolidated Am. Compl., ¶¶ 354–425, Anwar v. 
Fairfield Greenwich Ltd., No. 09‐cv‐118 (VM) (S.D.N.Y. 
filed Sep. 29, 2009), ECF No. 273.  The complaint alleges, 
among other things, that the Fairfield Defendants 
fraudulently induced the Anwar Plaintiffs to invest in 
the defendant funds, violated federal securities law, 
recklessly and negligently misrepresented the nature of 
their investment strategy and their diligence of Madoff, 
and breached fiduciary and contractual duties.  Id.  
Although the complaint includes factual allegations 
regarding Madoffʹs fraud, the legal bases for the claims 
leveled against the Fairfield Defendants are 
                                                            
    Although the good faith of a subsequent transferee may 
    8

be a defense to a trusteeʹs suit for recovery, see 11 U.S.C. 
§ 550(b), suits against initial and subsequent transferees are 
predicated on the debtorʹs fraud. 
                                                               16 
 
independent of any liability Madoff or BLMIS may have 
to the Anwar Plaintiffs.  Nor do the allegations depend 
in substance on the fact that Madoff may have 
wrongfully transferred funds to the Fairfield 
Defendants. 
        The distinction between the NYAGʹs complaint 
and a fraudulent conveyance action is even starker.  See 
Compl., People v. Merkin, No. 450879/2009 (N.Y. Sup. Ct. 
filed Apr. 6, 2009).  The NYAG alleges that J. Ezra 
Merkin fraudulently held himself out as an ʺinvesting 
guruʺ when he was in fact no more than a ʺglorified 
mailbox,ʺ turning over virtually all of the assets in the 
Merkin Funds to Madoff.  Id. ¶¶ 1—2.  According to the 
complaint, Merkin not only fraudulently collected 
management fees for work he let Madoff perform with 
virtually no supervision, but he also engaged in self‐
dealing by steering non‐profit organizations to which 
he owed fiduciary duties toward the feeder funds.  Id. 
¶¶ 3–6.  The complaint alleges breaches of fiduciary 
duty, the making of fraudulent misrepresentations with 
respect to the sale of securities, and other violations of 
New York statutes and common law.  See id. ¶¶ 121–34.  
While Madoffʹs fraud may be a ʺbut‐forʺ cause of the 
enormous losses suffered by Merkinʹs clients, none of 
the Merkin Defendantsʹ liability to the plaintiffs 
depends on the wrongfulness of Madoffʹs conduct, or 
on the fact that Madoff or BLMIS may have transferred 
funds to the Merkin Defendants.  The allegations in 
Schwartz v. Merkin are substantially similar.  See Compl., 
Schwartz v. Merkin, ¶¶ 1–14, No. 651516/2010 (N.Y. Sup. 
Ct. filed Sept. 16, 2010).  The Trusteeʹs claim that the 
Anwar and NYAG Actions covertly seek the recovery of 
fraudulent conveyances thus finds no support in the 
allegations of the complaints, and the Actions cannot be 
characterized as ʺagainst the debtorʺ on that basis. 


                            17 
 
       The Trustee urges that the Actions are 
indistinguishable from fraudulent transfer claims 
because they seek the return of management fees, which 
the defendants paid themselves out of funds transferred 
as ʺreturnsʺ from BLMIS, ʺon the basis that the 
[defendants] had actual or constructive knowledge of 
Madoffʹs fraud.ʺ  Anwar Action Appellant Br. at 56; 
NYAG Action Appellant Br. at 58.  This, he argues, is 
ʺthe same basis as the avoidance action brought by the 
Trustee on behalf of all BLMIS creditors.ʺ  Anwar 
Action Appellant Br. at 56–57; NYAG Action Appellant 
Br. at 58.  We disagree. 
        First, as we explained in Cumberland Oil Corp. v. 
Thropp, 791 F.2d 1037 (2d Cir.), cert. denied, 479 U.S. 950 
(1986), one complaint is not duplicative of another 
solely because it recites some or all of the same facts.  
The plaintiff in Cumberland entered into an oil 
exploration contract with a company called Benchmark 
based on the representations of its president, Thropp.  
Id. at 1038–39.  Contrary to those representations, 
Benchmark was not only in financial distress, but also 
soon began a series of transfers to Thropp and his father 
which stripped it of the resources necessary to fulfill its 
obligations under the agreement.  Id. at 1039–40.  After 
Benchmark filed for bankruptcy, Cumberland brought 
suit against the Thropps for fraud.  The district court 
dismissed the complaint, reasoning that the asset‐
stripping allegations were substantially identical to 
fraudulent transfer claims.  Id. at 1041.  We disagreed, 
explaining that even if Cumberland pled the same facts 
that would have been invoked in a fraudulent 
conveyance action, the company alleged that it was the 
victim of a fraud perpetrated by the Thropps—a distinct 
legal claim that was neither the property of 
Benchmarkʹs bankruptcy estate nor was discharged by 


                            18 
 
Benchmarkʹs emergence from bankruptcy.  Id. at 1042–
43.  
        Nor are the Actions brought on the ʺsame basisʺ 
as the Trusteeʹs fraudulent conveyance claims.  The 
defendantsʹ alleged knowledge of Madoffʹs fraud is 
relevant here only to their liability for breaches of duties 
they owed directly to the plaintiffs.  These independent 
duties distinguish the Actions from the Trusteeʹs own 
claims and place them—like the fraud claims in 
Cumberland—outside the scope of the automatic stay.  
See Variable‐Parameter Fixture Dev. Corp. v. Morpheus 
Lights, Inc., 945 F. Supp. 603, 608 (S.D.N.Y. 1996) (ʺ[A] 
stay clearly cannot be extended to [a] non‐debtorʺ 
where ʺthe non‐debtorʹs liability rests upon his own 
breach of duty.ʺ (internal quotation marks omitted)) 
(citing A.H. Robins Co. v. Piccinin, 788 F.2d 994, 999 (4th 
Cir.), cert. denied, 479 U.S. 876 (1986)). 
        In the alternative, the Trustee appeals to the 
background bankruptcy policy disfavoring individual 
litigation that allows one creditor to ʺsteal a marchʺ on 
the others.  See Martin‐Trigona v. Champion Fed. Sav. & 
Loan Assʹn, 892 F.2d 575, 577 (7th Cir. 1989).  He notes 
that the plaintiffs in both Actions are creditors of the 
Madoff estate.  But the plaintiffsʹ right to enforce duties 
owed to them is not qualified by the fact that they may 
also have claims against the Madoff estate.   
       It is well settled that ʺwhen creditors . . . have a 
claim for injury that is particularized as to them, they 
are exclusively entitled to pursue that claim, and the 
bankruptcy trustee is precluded from doing so.ʺ  Hirsch 
v. Arthur Andersen & Co., 72 F.3d 1085, 1093 (2d Cir. 
1995); see also Caplin v. Marine Midland Grace Trust Co. of 
N.Y., 406 U.S. 416, 428 (1972) (ʺ[N]owhere in the 
statutory scheme is there any suggestion that the trustee 
in reorganization is to assume the responsibility of 

                             19 
 
suing third parties on behalf of [creditors].ʺ).  The 
injuries alleged by the plaintiffs in both Actions are 
alleged to have been caused directly by the non‐debtor 
defendants—not by Madoff or BLMIS.  That renders 
them ʺparticularizedʺ and outside the Trusteeʹs 
purview.  Marshall, 740 F.3d at 89 (ʺ[A]n injury is said to 
be ʹparticularizedʹ when it can be ʹdirectly traced to the 
third partyʹs conduct.ʹʺ (brackets omitted) (quoting St. 
Paul Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 
704 (2d Cir. 1989))).  The Actions are therefore not 
voided by, and the settlements not subject to, the 
automatic stay. 
      III. Denial of the Trusteeʹs Claims for Section 
           105 Injunctive Relief 
        In addition to a declaration that the Actions are 
void, the Trustee seeks an order preliminarily enjoining 
the settlements.  Whether or not the claims asserted in 
the Actions are subject to the terms of the automatic 
stay, a bankruptcy court has jurisdiction over any suit 
that ʺmight have any ʹconceivable effectʹ on the 
bankruptcy estate.ʺ  Pfizer Inc. v. Law Offices of Peter G. 
Angelos (In re Quigley Co.), Inc., 676 F.3d 45, 57 (2d Cir. 
2012) (quoting Publicker Indus. v. United States (In re 
Cuyahoga Equip. Corp.), 980 F.2d 110, 114 (2d Cir. 1992)), 
cert. denied, 133 S. Ct. 2849 (2013).  Section 105(a) of the 
Bankruptcy Code empowers a court to ʺissue any order, 
process, or judgment that is necessary or appropriate to 
carry out the provisions of this title.ʺ  11 U.S.C. § 105(a); 
see also full text at footnote 5, supra.  Thus, we have held 
that a court has the power pursuant to section 105(a) to 
enjoin claims against a non‐debtor third party where 
those claims are derivative, Marshall, 740 F.3d at 93, or 
otherwise ʺpose[] the specter of direct impact on the res 
of the bankrupt estate,ʺ Quigley, 676 F.3d at 58; see also 
Nev. Power Co. v. Calpine Corp. (In re Calpine Corp.), 365 
B.R. 401, 409 n.20 (S.D.N.Y. 2007) (ʺCourts consistently 

                             20 
 
have found that section 105 may be used to stay actions 
against non‐debtors even where section 362 otherwise 
would not provide such relief, recognizing that section 
105 grants broader authority than section 362.ʺ).  The 
question is, essentially, ʺwhether the direct result of a 
suit against a third party will be the removal of assets 
from the bankruptcy estate.ʺ  Quigley, 676 F.3d at 58. 
        Of course, a courtʹs authority to issue an 
injunction is only the first step of the inquiry; we must 
also be satisfied that the party seeking injunctive relief 
is entitled to it.  See id. at 58 n.14.  The parties in this case 
could not agree—and the district court did not decide—
on the standard for obtaining a preliminary injunction 
under section 105(a).  The appellees in both cases urge 
us to apply the standard applicable to requests for 
injunctive relief under Federal Rule of Civil Procedure 
65 (incorporated into adversary proceedings in 
bankruptcy by Bankruptcy Rule 7065), which requires 
that ʺ[a] plaintiff seeking a preliminary injunction must 
establish that he is likely to succeed on the merits, that 
he is likely to suffer irreparable harm in the absence of 
preliminary relief, that the balance of equities tips in his 
favor, and that an injunction is in the public interest.ʺ  
See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 
(2008).  The Trustee asserts to the contrary that he need 
only show that the actions he seeks to enjoin would 
ʺhave an immediate adverse economic consequence for 
the debtorʹs estate.ʺ  Queenie, Ltd. v. Nygard Intʹl, 321 
F.3d 282, 287 (2d Cir. 2003) (stating that, while ʺ[t]he 
automatic stay can apply to non‐debtors, [it] normally 
does so only when a claim against the non‐debtor will 
have an immediate adverse economic consequence for 
the debtorʹs estateʺ). 
     Like the district court in both cases before us on 
appeal, we decline to decide this issue of apparent first 
impression.  Instead, we conclude that the Trustee is 

                               21 
 
incapable of establishing either that the settlements 
would in fact have an ʺimmediate adverse economic 
consequenceʺ for the BLMIS estate, id., or that the estate 
ʺis likely to suffer irreparable harm in the absence of 
preliminary relief,ʺ Winter, 555 U.S. at 20; see also id. at 
22 (ʺ[P]laintiffs seeking preliminary relief [must] 
demonstrate that irreparable injury is likely in the 
absence of an injunction.ʺ (emphasis in original)).  The 
reasons for this are common to both appeals. 
       The purported harm here is the effect that the 
Trustee claims the settlements of the Anwar and NYAG 
Actions would have on his ability to collect on 
judgments he hopes to win in his pending fraudulent 
conveyance actions against the Fairfield and Merkin 
Defendants.  Assuming that the Trustee could show 
that the settlements would have such an impact, he 
cannot show that this impact would be ʺimmediate,ʺ 
under Queenie, or ʺlikelyʺ under the test articulated in 
Winter.    
       The impact of the settlements could not be 
ʺimmediateʺ because the Trusteeʹs fraudulent 
conveyance actions are actively being litigated; the 
Trustee therefore lacks a judgment entitling him to any 
part of the assets of the Fairfield or Merkin Defendants.  
Nor does the Trustee enjoy a statutory right to those 
assets.  Our case law is clear that assets targeted by a 
fraudulent conveyance action do not become property 
of the debtorʹs estate under the Bankruptcy Code until 
the Trustee obtains a favorable judgment.  Colonial 
Realty, 980 F.2d at 131.  
      The SIPA, invoked by the Trustee and the 
intervenor SIPC, does not alter this rule.  A SIPA trustee 
has no greater legal interest in unadjudicated 
fraudulent transfers than does a trustee in bankruptcy.  
The Act merely engrafts special features onto the 

                             22 
 
familiar framework of a liquidation proceeding under 
Chapter 7 of the Bankruptcy Code, see 15 U.S.C. § 
78fff(b), to address the concerns peculiar to the orderly 
liquidation of a brokerage.  Just as in an ordinary, non‐
SIPA bankruptcy, a SIPA trustee stands in the shoes of a 
liquidating firm.  See Picard v. JPMorgan Chase & Co. (In 
re Bernard L. Madoff Inv. Sec. LLC), 460 B.R. 84, 91 
(S.D.N.Y. 2011) (JPMorgan I), affʹd, 721 F.3d 54 (2d Cir. 
2013) (JPMorgan II); see also JPMorgan II, 721 F.3d at 71 
(ʺAs a general rule, SIPA vests trustees with the same 
powers and title with respect to the debtor and the 
property of the debtor as a trustee in a case under Title 
11.ʺ (internal quotation marks and ellipsis omitted)).  
But because money held by a broker on behalf of its 
customers is not the brokerʹs property under state law, 
it would not be recoverable by a trustee in an ordinary 
bankruptcy.  Picard v. Estate of Chais (In re Bernard L. 
Madoff Inv. Sec. LLC), 445 B.R. 206, 237–38 (Bankr. 
S.D.N.Y. 2011).  SIPA circumvents this problem through 
a statutorily created legal fiction that confers standing 
on a SIPA trustee by treating customer property as 
though it were ʺproperty of the debtorʺ in an ordinary 
liquidation.  Id. at 238; see 15 U.S.C. § 78fff–2(c)(3).  The 
meaning, purpose, and effect of this provision are in no 
way inconsistent with the rule we adopted in Colonial 
Realty.  See Estate of Chais, 445 B.R. at 238 (agreeing with 
prior decisions concluding that the ʺlimited purposeʺ of 
SIPA section 78fff–2(c)(3) ʺis to create this legal fictionʺ). 
       Because the Trusteeʹs interests here are contingent 
at best, it was not an abuse of discretion to deny him 
injunctive relief on the basis that he failed to establish 
any ʺimmediate adverse economic consequenceʺ to the 
BLMIS estate. 
      For essentially the same reasons, it was not an 
abuse of discretion to deny the Trustee an injunction if 
the denial was based on the conclusion that he could 

                              23 
 
not establish a likelihood of irreparable harm.  The 
Trustee has not shown that it is ʺlikelyʺ as opposed to 
ʺpossibleʺ that he would (a) win the fraudulent 
conveyance actions, and then (b) be unable to recover a 
judgment as a result of the Anwar and NYAG 
settlements.  See Winter, 555 U.S. at 22 (ʺIssuing a 
preliminary injunction based only on a possibility of 
irreparable harm is inconsistent with our 
characterization of injunctive relief as an extraordinary 
remedy that may only be awarded upon a clear 
showing that the plaintiff is entitled to such relief.ʺ). 
       The Trusteeʹs fraudulent conveyance actions have 
been pending for more than four years.  The bankruptcy 
court recently heard oral argument on the motions to 
dismiss the third amended complaint in the Trusteeʹs 
fraudulent conveyance action against the Merkin 
Defendants and Funds, and discovery is not scheduled 
to conclude until October 2014.  See Seventh Am. Case 
Mgmt. Plan, Picard v. Merkin, Adv. Pro. No. 09–1182 
(Bankr. S.D.N.Y. Apr. 22 2014), ECF No. 208.  The action 
against the Fairfield Defendants seems to be even 
further from resolution.  See Stip. Extending Time to 
Move, Answer or Otherwise Respond to Trusteeʹs 
Complaint, Picard v. Fairfield Sentry Ltd., Adv. Pro. 09–
1239 (Bankr. S.D.N.Y. Jun. 27, 2014), ECF No. 151. 
       To be sure, there is the possibility, particularly in 
the case against the Fairfield Greenwich Group, that the 
defendants will not be able both to satisfy a possible 
future fraudulent conveyance judgment and to pay the 
settlement amount.   But it is ʺan extraordinary exercise 
of discretion to use [section 105] to stay a third party 
action not involving the debtor,ʺ In re G.S.F. Corp., 938 
F.2d 1467, 1474 (1st Cir. 1991) (quoting In re Brentanoʹs 
Inc., 36 B.R. 90, 92 (S.D.N.Y. 1984)), abrogated in part on 
other grounds, Conn. Natʹl Bank v. Germain, 503 U.S. 249 
(1992), and the mere possibility that a third‐party action 

                             24 
 
will have some effect on a debtorʹs estate is not enough 
to satisfy either the Queenie or Winter standards.  The 
district court reasonably found that it was not likely 
that the Trustee would both prevail in his fraudulent 
conveyance actions and find himself unable to collect 
the resulting judgment as a result of the challenged 
settlements.  It was therefore not an abuse of discretion 
for the court to deny the Trusteeʹs requests for 
preliminary injunctive relief on the grounds that he 
could not show that the BLMIS estate was likely to 
suffer irreparable harm if the settlements went forward 
as planned. 

                    CONCLUSION 
       For the foregoing reasons, the judgments of the 
district court are AFFIRMED. 




                            25